provided to support the statement in the PSI concerning Kivi's gang
                affiliation. Kivi fails to demonstrate that the district court erred and we
                conclude that he is not entitled to relief. Accordingly, we
                            ORDER the juAgrnAant Af cgpviction AFFIRMED.



                                         Gibbons



                Douglas                                    Saitta


                cc: Hon. Kathleen E. Delaney, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A